Dismissed and Memorandum Opinion filed March 30, 2006








Dismissed and Memorandum Opinion filed March 30, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00111-CV
____________
 
CHAU THANH VUONG AND THU NGUYEN
VUONG, Appellants
 
V.
 
PHU THE TROUNG AND MAI TROUNG,
INDIVIDUALLY AND
ON BEHALF OF CHAUVIN FARM, Appellee
 

 
On Appeal from the
269th District Court
Harris County, Texas
Trial Court Cause No.
00-61957
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed May 6, 2005.  The notice of appeal was filed on June 6,
2005.  To date, our records show that
appellant has neither established indigence nor 
paid the $125.00 appellate filing fee. 
See Tex. R. App. P. 5
(requiring
payment of fees in civil cases unless indigent); Tex. R. App.
P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 




After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant did not respond. 
See Tex. R. App. P.
42.3.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed March 30, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.